ACCEPTED
                                                                                   01-14-00320-CR
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              1/20/2015 4:42:00 PM
                                                                               CHRISTOPHER PRINE
                                                                                            CLERK

                            No. 01-14-00320-CR

                                     In the                        FILED IN
                                                            1st COURT OF APPEALS
                              Court of Appeals                  HOUSTON, TEXAS
                                    For the                 1/20/2015 4:42:00 PM
                            First District of Texas         CHRISTOPHER A. PRINE
                                                                    Clerk
                                  At Houston

                           

                                No. 1382166
                          In the 183rd District Court
                           Of Harris County, Texas

                           

                             ERIC BAUMGART
                                 Appellant
                                    v.
                           THE STATE OF TEXAS
                                 Appellee

                           
                     State’s Third Motion for Extension
                             Of Time to File Brief
                              

To the Honorable Court of Appeals:

      The State of Texas, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief. The following facts are

relevant:

      1. The appellant was indicted for the state-jail-felony offense of

            tampering with a governmental record. (CR 11). The appellant
   pleaded not guilty. (2 RR 5). A jury found him guilty as charged. (CR

   822, 824). The trial court sentenced the appellant to two years’

   confinement in the state jail, but suspended the sentence and

   ordered that the appellant serve five years’ community supervision.

   (CR 824). The trial court certified the appellant’s right of appeal, and

   the appellant filed a timely notice of appeal. (CR 833, 834).

2. The State’s brief is due on January 20, 2014. The State requests a 30-

   day extension of time in which to file its brief.

3. This is the State’s third request for extension.

4. The following facts are relied upon to show good cause for an

   extension of time to allow the State to file its brief:

      a. Since this Court granted the State’s second motion for
         extension, the undersigned attorney has worked on the
         following matters:

         1. Shane Allen Mikel
            No. 01-14-00277-CR
            Brief filed December 31, 2014

         2. Brian Wei
            No. PD-1613-14
            Petition for discretionary review filed January 6, 2015

         3. State of Texas v. Joshua Grabow
            No. 1380708 in the 248th District Court
            Handled lengthy jury-charge conference on January 8, 2015
  4. Cedric Hopes
     No. 14-14-00403-CR
     Brief filed January 14, 2015

  5. Gary Ishmael Bolin
     Nos. 14-14-00521-CR & 14-14-00522-CR
     Brief filed January 14, 2015

  6. Jose Treto
     No. 14-14-00369-CR
     Brief filed January 15, 2015

  7. Octaviano Sanchez
     Nos. 14-14-00003-CR et seq.
     Oral argument originally set for January 8, 2015, but on
     January 6 (after the undersigned attorney had begun
     preparations) the argument was reset for January 22.

b. In addition to these cases (and this case), the undersigned
  attorney presently has assigned to him three other cases with
  active deadlines (one of which, the court has warned, can
  receive no additional extensions). This workload is common in
  the appellate section of the Harris County District Attorney’s
  office, thus offloading this work to others is not a realistic
  option.

c. The undersigned attorney is assigned to receive trial court
  questions from nine felony courts and, in addition to the jury-
  charge conference listed above (which is the only trial court
  matter in which the undersigned attorney has appeared on the
  record in the last month), the undersigned attorney receives,
  on average, one trial court question a day and those can take
  anywhere from five minutes to three hours to answer.

d. The undersigned attorney was out of the office for the week of
  December 22-26 for Christmas celebrations and to plan and
  attend a memorial service for a family member.
           e. This case is presently working on this case and, while he makes
              no promises as to when the brief will be completed (the oral
              argument set for January 22 could interfere with any
              promises), the undersigned attorney assures this Court it will
              be done in as quickly as possible.


WHEREFORE, the State prays that this Court will grant the requested
extension.
                                               Respectfully submitted,


                                               /s/ C.A. Morgan
                                               CLINTON A. MORGAN
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1923
                                               (713) 755-5826
                                               morgan_clinton@dao.hctx.net
                                               TBC No. 24071454
                            CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve

a copy of this motion to:

      Thomas J. Lewis
      tjlaw2@comcast.net



                                                  /s/ C.A. Morgan
                                                  CLINTON A. MORGAN
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  morgan_clinton@dao.hctx.net
                                                  TBC No. 24071454

Date: January 20, 2014